Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Asmussen, EP 3112722 A1.  Asmussen discloses the exactly claimed device for end termination of a synthetic rope that is spliced about the tapered solid compression thimble that is placed within the enclosing thimble socket. The device includes the claimed screw-on cap that is threadably secured to the enclosing thimble. The screw-on cap includes an eyelet on the fitting end and a socket fitting on the opposed end. 
Asmussen also discloses the ratio of the dimension/diameter the rope is to be wrapped around to the diameter of the rope to be greater than 1.2.  Asmussen’s ratio is about 1.5.  Please see the annotated drawing on the subsequent pages.

    PNG
    media_image1.png
    634
    474
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    827
    486
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen, EP 3112722 A1 in view of Edwards, US 5199137.  Asmussen discloses an eyelet extending from the screw-on cap.  Whereas, the claim requires that an adjustable externally threaded extension rod and a lock nut extend from the screw-on cap.
.

    PNG
    media_image3.png
    554
    823
    media_image3.png
    Greyscale

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen, EP 3112722 A1 in view of Edwards, US 5199137 and further in view of Stoot, US 4188141.   Asmussen in view of Edwards fails to disclose a clevis and pin at the end of the threaded rod.  However, Stoot discloses the use of a clevis and pin (15,21) at the termination end cap (20).  This is to allow the quick attachment and release of the termination end cap to a logging rigging.  It would have .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asmussen, EP 3112722 A1 in view of Boye Hansen, US 2018/0327968. The claim requires that the rope be wrapped with an antichafe material not found in Asmussen. First, the use of anti-chafe material for covering ropes is old and well known as shown in Boye Hansen (4). The motivation for covering the ropes is to prevent chafing in high wear areas of the rope. Also, wrapping a rope with an outer sleeve is also an old and well known technique as shown in Boye Hansen. Therefore, it would have been obvious to wrap Asmussen's synthetic rope with an anti-chafing material.
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  
The applicant argues that “Asmussen does not teach a device for end termination of a synthetic rope performing at least at 100% of the minimum tensile strength of the synthetic rope”.  The applicant argues that Asmussen doesn’t mention anything about this statement found in the preamble of the claims.  However, every article of manufacture is made to operate in a safe manor, i.e., to not fail in use.  Therefore, it is inherent in Asmussen’s device will operate at a minimum tensile strength of a synthetic rope, i.e., it will not be rated to operate at a tensile strength that would cause failure of the device.  Therefore, there is a synthetic rope in the prior that would meet the safety requirements of Asmussen’s device.  The applicant is reminded that the rope is not being claimed.  The useability of the device with the synthetic rope is being claimed in the preamble.  Clearly, Asmussen’s device can operate with a synthetic rope and is strong enough to meet the minimum tensile strength of the rope, which could be one pound force.
The applicant also argues that D/d ratio cannot be determined by Asmussen’s drawings.  The applicant alludes to the fact that the drawings are dimensionless and the D/d ratio cannot be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677